Citation Nr: 1638561	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-33 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for shortness of breath, non-cardiac chest pain, memory problems, fatigue, sleep impairment and indigestion, to include as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for joint pain, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.



REPRESENTATION

Veteran represented by:	Travis Barrick, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1989 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO, inter alia, denied service connection for the issues considered herein.  In March 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013, electing to appeal the issues as listed on the title page herein.

The Board also timely appealed additional issues by the December 2013 VA Form 9, to include entitlement to service connection for dizziness, a nose and throat disability, residuals of a traumatic brain injury, and a left eye disability.  Subsequently, the nose and throat claim and the left eye claim were granted, inter alia, by a June 2014 rating decision.  The dizziness and residuals of a traumatic brain injury were granted, inter alia,  by a September 2014 rating decision.  Thus, these issues are resolved and are not currently on appeal.

Additionally, a statement of the case was issued in February 2016, continuing denials for compensable ratings for a left eye disorder and for hypertension.  There is no VA Form 9, or other document constituting a substantive appeal, in the Veteran's claims file; thus, these issues are not currently on appeal.

In May 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO; a transcript of that hearing is of record.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.

Additional evidence has been associated with the claims file since the November 2013 statement of the case; however, this evidence is not relevant to the Veteran's claim for entitlement to service connection for a left hand disability.  Therefore, a waiver of AOJ adjudication is not necessary in this instance.

The Board's decision addressing the claims for service connection for a left hand disability is set forth below.  The claims for service connection for a right hand disability, a low back disability and the undiagnosed illness claims are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although a claim for service connection for left hand disability has been adjudicated, competent evidence does reflect, and the Veteran has not specifically alleged, that he currently has, or at any point pertinent to the claim on appeal has had, a left hand disability.  


CONCLUSION OF LAW

The criteria for service connection for a left hand disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West. 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In an April 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection on direct and secondary bases.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2010 RO rating decision reflects the initial adjudication of the claims after issuance of the April 2010 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment and private treatment records. Also of record and considered in connection with the appeal is the various written statements provided by the Veteran and his representative and hearing testimony.   The Board finds that no further action on any claim, prior to appellate consideration, is required. 

The Veteran was afforded full opportunity to set forth his contentions during the May 2016 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488  (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 2010). In the case, the Board finds that there has been substantial compliance with the duties discussed in Bryant, and that the hearing was legally sufficient 

Here, during the hearing, the undersigned enumerated the issues on appeal-to include the claims herein decided.  Also, information was solicited regarding the onset and continuity of, and treatment for, the various disabilities under consideration, and the basis/es of each claim for service connection.   Hence, not only were these issues explained . . . in terms of the scope of the claims for benefits, but "the outstanding issues material to substantiating the claims" were also fully explained.  See Bryant, 23 Vet. App. at 497  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless. With respect to the claim herein decided, the hearing discussion did not reveal the existence of pertinent, outstanding evidence to be submitted or obtained.   Notably, moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

As indicated above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, to include arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b)  pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).
Considering the pertinent evidence of record in light of the above, the Board finds that service connection for claimed left hand disability must be denied. 

Service treatment records indicate no left hand treatment and no indication of a left hand disability at his discharge examination in May 1993.

Post-service treatment records are negative for complaints, findings or diagnosis related to the Veteran's left hand.  Importantly, the Veteran indicated during his hearing in May 2016 that he had no left hand disability and that VA took up a claim for a bilateral hand disability when the Veteran made a claim for a hand injury.

Here, the evidence does not indicate, that he has, or at any time pertinent to this claim has had, a left hand disability.  And, in fact, the Veteran does not contend that he has a current left hand disability.  In short, competent, probative evidence simply does not support finding that the Veteran has, or has had, a left hand disability, at any time pertinent to this appeal. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.303.  Thus, where, as here, neither medical evidence nor lay assertions support a  a finding that, fundamentally, the Veteran has, or at any point pertinent to this appeal, has had-the disability for which it appears that service connection was sought, there can be no valid claim for service connection.

For all the foregoing reasons, the claim for service connection for residuals of a fracture to the left arm and elbow, must be denied. In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against a required element for the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a left hand disability is denied.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted. 

The Veteran's service treatment records indicate treatment for lower back pain in June 1990.  The Veteran's May 1993 separation examination indicates recurrent back pain.  In a November 2014 statement, the Veteran associated his back disability with parachute jumps.  The Veteran's DD 214 indicates that he received the Parachutist Badge.  In February 2011, the Veteran indicated that his current back disability is secondary to putting additional stress on his back due to his knee problems.  The Board notes that the Veteran is currently service connected for bilateral knee disabilities.   An April 2014 VA examination report reiterates some of the Veteran's contentions concerning his back, but the examiner does not offer an etiology.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Thus, the Veteran must be afforded a VA examination with consideration of direct service connection.  Additionally, the VA examiner did not address whether the Veteran's back disability is secondary to or aggravated by his bilateral knee disabilities; such consideration must be afforded on remand.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that the Veteran is also seeking service connection for a right hand disability.  The Veteran was afforded a VA examination in April 2014, wherein the examiner noted that the Veteran had an injury in November 1990, during active duty, to the radial volar aspect of his wrist, but not to his hand itself.  The examiner also noted that records in the claims file indicate a severe right hand injury in 2006 which led to surgery; noting that any current hand symptoms are more likely due to the post-service severe trauma.  However, the Veteran's claim in October 2011 that his fingers twitch due to nerve pain resulting from his in-service back injury.  As the issue of entitlement to service connection for a back disability is on appeal, the Board finds that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).   Hence, adjudication of this matter is deferred pending completion of the actions requested on remand with respect to the back claim.

Concerning the Veteran's undiagnosed illness claims, the Veteran's DD 214 indicates that he received the Southwest Asia Service Medal and the Kuwait Liberation Medal.  Thus, the Veteran meets the service requirement for Southwest Asia service and consideration of the provisions of 38 U.S.C. § 1117 (a)(1), for objective indications of a qualifying chronic disability, is warranted.  The Veteran has not yet been afforded a VA examination on this issue with full consideration of such applicable provisions.  On remand, the Veteran should be afforded a VA Gulf War examination to determine whether his reported symptoms were attributable to a known clinical diagnosis and to provide an etiology opinion for each diagnosed disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; McLendon, supra.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Accordingly, the AOJ should arrange for the Veteran to undergo VA examinations, by appropriate physician(s).  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.   See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id. 

Prior to arranging for the Veteran to undergo examinations,  to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.  

VA treatment records from the VA Medical Centers (VAMCs) in the Las Vegas Healthcare System, have been associated with the electronic claims file-most recently, in January 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the  AOJ should obtain all outstanding records of evaluation and/or treatment of the Veteran from the above-noted system, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Las Vegas Healthcare System all outstanding records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
 
2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization obtain any additional evidence pertinent to the claims.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA Gulf War examination, by an appropriate physician, at a VA medical facility.  This examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  As indicated below, additional specialist examination(s) should be conducted as needed. 

The entire, electronic claims file (in VBMS and Virtual VA), to include complete copy of this  REMAND, must be made available to the  designated individual,  and the examination report) should include discussion of the Veteran's documented medical history and assertions.

Each physician must provide all examination findings, along with complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate).

a)  The primary Gulf War examiner should note and detail all reported symptoms of joint pain, shortness of breath, non-cardiac chest pain, memory problems, fatigue, sleep impairment and indigestion.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of joint pain, shortness of breath, non-cardiac chest pain, memory problems, fatigue, sleep impairment and indigestion and state what precipitates and what relieves them. 

b)  The examiner should list all diagnosed disabilities and state which symptoms of joint pain, shortness of breath, non-cardiac chest pain, memory problems, fatigue, sleep impairment and indigestion are associated with each disability.  If all symptoms are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed. 

c)  If any symptoms of joint pain, shortness of breath, non-cardiac chest pain, memory problems, fatigue, sleep impairment and indigestion have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner. 

d)  If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis. 

e)  For each diagnosed disorder manifested by joint pain, shortness of breath, non-cardiac chest pain, memory problems, fatigue, sleep impairment and indigestion, the physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with the low back claim.

The entire, electronic claims file (in VBMS and Virtual VA), to include complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.

(a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's back disability  had its onset during service, within a year of service in the case of any arthritis, or is otherwise medically related to his period of service; or, if not,

(b) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disability (1) was caused , OR (2) is aggravated (worsened beyond natural progression) by his service- connected bilateral knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, consistent with 38 C.F.R. § 3.310(b).

In providing the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all competent lay assertions, to include with respect to the nature, onset and continuity of symptoms.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached. must be provided. 
 
6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each remaining claims for service connection in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and legal authority).
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


